Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which denied her claim for benefits. The claimant had worked from 1943 through June, 1957 in New York City doing such office work as filing, switchboard, receptionist and bookkeeping. The claimant is married and shortly after she left her job in June, 1957 she moved with her family to West Haverstraw, New York, where they had bought a home. On August 5 she filed a claim for unemployment benefits. The claimant made applications to the places where she might find employment in Haverstraw, about five, but found no job. She refused to return to work in New York City. She would not look for a job in Nyack or Spring Valley as suggested to her because of transportation difficulties, i.e., she did not drive, did not care for car pools and the bus schedules were not to her liking. The claimant cannot type and would not consider other than general office work. It was determined that the claimant was not available for employment in view of the limitations she had imposed. She requested a hearing which was held and after which the Referee reversed the initial determination and found her eligible for benefits. On review the board reversed holding that the claimant was unavailable for employment based on her failure to make reasonable efforts to obtain employment. The claimant contends that the record does not support the finding that she was unavailable for work. The question *532of availability for employment is one of fact and it seems, that there is substantial evidence to support the board’s determination here. The claimant moved to an area in which the chances of finding work in her specific occupation were small and further she refused to look for a job outside of the immediate area into which she moved. Her refusal to look for a car pool or to work out bus transportation to nearby areas where work was available would seem to be such evidence as to permit the board to make a finding of unavailability. In Matter of Posselt (Lubin,) (3 A D 2d 881) the claimant was unable to continue to provide herself with transportation to work and benefits were denied and again in Matter of hanger (Gatherwood) (11 A D 2d 560) the claimant did not arrange for transportation to nearby communities and the denial of benefits was upheld. Decision unanimously affirmed, without costs.